GRAHAM, J.
The order appealed from was entered 5 May 1969. The record on appeal was docketed in this court 15 August 1969 which was after the expiration of the time within which the appeal could be docketed- in compliance with Rule 5, Rules of Practice in the Court of Appeals of North Carolina. In the record before us there is no order extending the time for docketing the record on appeal. Rule 48, Rules of Practice, supra, provides: “If these rules are not complied with, the appeal may be dismissed.” The practice of .this court has been to dismiss appeals for failure to docket the record on appeal within the time prescribed by Rule 5. Laws v. Palmer, 4 N.C. App. 510, 167 S.E. 2d 49; Coffey v. Vanderbloemen, 4 N.C. App. 504, 167 S.E. 2d 36; State v. Ellisor, 4 N.C. App. 514, 167 S.E. 2d 35; Simmons v. Edwards, 3 N.C. App. 591, 165 S.E. 2d 345; In re Custody of Burchette, 3 N.C. App. 575, 165 S.E. 2d 564; Evangelistic Assoc. v. Bd. of Tax Supervision, 3 N.C. App. 479, 165 S.E. 2d 67; Kelly v. Washington, 3 N.C. App. 362, 164 S.E. 2d 634. Accordingly, the appeal in this case should be and is dismissed, ex mero mota, for failure- to docket within the time fixed by Rule 5.
We have nevertheless carefully considered the contentions of the plaintiff as set forth in his brief. In our opinion the order of Judge *445Hobgood was properly entered, no good cause having been- shown a¡? to why the final judgment should be set aside and- declared void.
Appeal dismissed.
’ Campbell and PARKER, JJ., concur.